Name: Council Regulation (EEC) No 1989/93 of 19 July 1993 amending Regulation (EEC) No 619/71 laying down general rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: food technology;  plant product;  agricultural policy;  economic policy
 Date Published: nan

 No L 182/6 Official Journal of the European Communities 24. 7. 93 COUNCIL REGULATION (EEC) No 1989/93 of 19 July 1993 amending Regulation (EEC) No 619/71 laying down general rules for granting aid for flax and hemp THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (l), and in particular Article 4 (4) thereof, Having regard to the proposal from the Commission, Whereas the first subparagraph of Article 3 (2) of Regula ­ tion (EEC) No 619/71 (z) provides that for fibre flax half of the fixed-rate aid allocated to this flax is granted to the grower and the other to the processor ; whereas the amount of aid for this type of flax as set by Regulation (EEC) No 1558/93 (3) for the 1993/94 marketing year is substantially higher than that for previous years, in order to compensate for the abolition for this flax, as from the said marketing year, of the aid for flax seed ; whereas, since this aid for the seed is granted to the processor, the allocation between operators, on the basis of the present criterion, of the total aid for fibre flax would be seriously altered in favour of the growers ; Whereas this new allocation would very likely lead to an artificial increase in Community surface areas ; whereas the former allocation should therefore be retained ; whereas the desired objective may be attained by making provision for 25 % of the aid for fibre flax to be granted to the grower and 75 % to the processor, HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 3 (2) of Regulation (EEC) No 619/71 shall be replaced by the following : '2. For the flax grown mainly for the production of fibre, a quarter of the aid shall be granted to the grower and three-quarters to any natural or legal person who has concluded with the grower, before a date to be determined, a contract by which it obtains property in the straw flax.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to straw flax harvested as from 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. i Done at Brussels, 19 July 1993. For the Council The President A. BOURGEOIS (') OJ No L 146, 4. 7. 1970, p. 1 . Regulation as last amended by Regulation (EEC) No 1557/93 (OJ No L 154, 25. 6. 1993, p. 26). (2) OJ No L 72, 26. 3 . 1971 , p. 2. Regulation as last amended by Regulation (EEC) No 2059/84 (OJ No L 191 , 19. 7. 1984, p. 6). (3) OJ No L 154, 25. 6. 1993, p. 28.